Citation Nr: 0914184	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-01 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for a left 
femoral neck fracture.

2.  Entitlement to an initial compensable rating for a right 
femoral neck fracture.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from June 2004 to 
November 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
RO in Cleveland, Ohio, which, in pertinent part, granted 
service connection for bilateral femoral neck fractures, 
assigning initial noncompensable ratings.  

The appellant requested a personal hearing before a Member of 
the Board at the RO in his December 2005 substantive appeal.  
The appellant withdrew the request in a March 2009 
submission.  The Board may proceed.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The appellant's service-connected left femoral neck 
fracture has been manifested by impairment which is less than 
"slight", without ankylosis, hip extension limited to 5 
degrees, flexion limited to 20 degrees, limitation of 
abduction, limitation of rotation to 15 degrees or a flail 
joint in either hip.

2.  Prior to January 16, 2009, the appellant's service-
connected right femoral neck fracture has been manifested by 
impairment which is less than "slight", without ankylosis, 
hip extension limited to 5 degrees, flexion limited to 20 
degrees, limitation of abduction, limitation of rotation to 
15 degrees or a flail joint in either hip.

3.  As of January 16, 2009, the appellant's service-connected 
right femoral neck fracture manifested an inability to cross 
the right leg over the left, other impairment which is less 
than "slight", without ankylosis, hip extension limited to 
5 degrees, flexion limited to 20 degrees, limitation of 
abduction, limitation of rotation to 15 degrees or a flail 
joint in either hip.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
left femoral neck fracture are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2008).

2.  The criteria for an initial compensable evaluation for a 
right femoral neck fracture are not met prior to January 16, 
2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2008).

3.  The criteria for an initial 10 percent evaluation for a 
right femoral neck fracture are met as of January 16, 2009.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5253 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for 
compensable ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).  

Prior to initial adjudication of the appellant's claims, a 
letter dated in October 2004 fully satisfied the duty to 
notify provisions, except notice of the degree of disability 
and effective dates.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  A March 2006 letter 
provided notice of the manner in which VA assigns initial 
ratings and effective dates.  Although this letter was not 
sent prior to initial adjudication of the appellant's claim, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice in March 2006, he was provided over 
two years to respond with additional argument and evidence 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
appellant in October 2008 and January 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the appellant an appropriate VA examination 
in January 2009.  The appellant has not reported receiving 
any recent treatment specifically for this condition (other 
than at VA and the private treatment mentioned above, records 
of which are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the appellant's service-connected disorders 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2009 VA 
examination report is thorough.  The examination in this case 
is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Increased Ratings

The appellant contends that he is entitled to initial 
compensable ratings for his bilateral femoral neck fractures.  
For the reasons that follow, the Board concludes that an 
increased rating is not warranted for the left femoral neck 
fracture, and a 10 percent rating is warranted for the right, 
as of January 16, 2009.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The appellant's bilateral femoral neck fractures have been 
assigned noncompensable ratings under Diagnostic Code (DC) 
5255, impairment of the femur.  See 38 C.F.R. § 4.71a, DC 
5255 (2008).  Under that code, malunion of the femur with 
slight knee or hip disability warrants a 10 percent 
evaluation.  Malunion of the femur with moderate knee or hip 
disability warrants a 20 percent evaluation.  Malunion of the 
femur with marked knee or hip disability warrants a 30 
percent evaluation.  Fracture of surgical neck of femur, with 
false joint; or fracture of shaft or anatomical neck of femur 
with nonunion, without loose motion, weight bearing preserved 
with aid of brace, warrants a 60 percent evaluation.  The 
highest rating available under that code, 80 percent, is 
warranted for fracture of shaft or anatomical neck of femur, 
with nonunion, with loose motion (spiral or oblique 
fracture).

The appellant suffered bilateral femoral neck fractures 
during service.  His service treatment records show that he 
had pins placed in the right hip.  A September 2004 medical 
board evaluation indicates that he recovered with full range 
of motion and normal ambulation but required a medical 
discharge due to the risk of reinjury.

At a February 2006 VA examination, the appellant had flexion 
to 128 degrees on the left, to 111 degrees on the right.  
Both extend to zero.  External rotation was to 30 degrees 
bilaterally.  He had 10 degrees of internal rotation.  
Patellar and Achilles reflexes were present but weak.  The 
appellant had 5/5 quadriceps and hamstring strength 
bilaterally.  He can rise on his toes, rock back on his 
heels, balance on either leg and walks with a normal gait.  
He complained of weather changes bothering his hips.  He 
indicated that he can drive for 45 minutes.  He stated that 
he could run no further than a quarter mile.  He had pain at 
night where he cannot sleep occasionally.  He has maintained 
his employment with a tree service without any time lost.  He 
takes no medications and uses no assistive devices.  

At a January 16, 2009 VA consult examination, the appellant 
had flexion to 108 degrees on the left, to 107 degrees on the 
right.  Both extend to zero.  He had abduction to 65 degrees 
on the left, to 50 degrees on the right.  External rotation 
was to 43 degrees on the left, to 25 degrees on the right.  
The appellant had 5/5 quadriceps and hamstring strength 
bilaterally.  He had reflexes of 2+ at the left knee, 1+ at 
the right knee and absent Achilles reflexes.  The appellant 
was able to perform a full squat without pain.  He can rise 
on his toes, rock back on his heels, balance on either leg 
and walks with a normal gait.  The examination did not reveal 
any functional loss with repetitive motion.  The appellant 
complained of right hip pain daily.  He works for a tree 
service, but no longer climbs at work every day.  He had pain 
when sleeping on his right side and limited range of motion.  
He reported good strength but feels like his leg will 
collapse when rising from a seated position.  He takes no 
medications and uses no assistive devices.  He complained of 
pain while driving and not being able to cross his right leg 
over his leg.  

For a compensable rating, the appellant's hip disabilities 
must be productive of at least "slight" impairment.  The 
appellant does not have a false joint or nonunion on either 
side.  For VA purposes, normal hip flexion is to 125 degrees 
and extension is to zero degrees.  38 C.F.R. § 4.71, Plate II 
(2008).  Hip abduction is to 45 degrees.  Id.  His extension 
and abduction met or exceed the normal ranges of motion.  His 
flexion was about fifteen degrees short of full on the left 
side at his most recent examination, but he continues to be 
able to bring his thigh up beyond parallel with the ground, 
leading to no significant impairment in walking on level 
ground or stairs.  He has no difficulty moving.  The Board 
finds that the appellant's bilateral femoral neck fractures 
are productive of impairment that is not "slight."  Higher 
ratings are not warranted.  See 38 C.F.R. § 4.71a.

The Board has also considered other potentially applicable 
Diagnostic Codes.  DC 5250 requires ankylosis of the hip.  
See 38 C.F.R. § 4.71a.  DC 5251 provides a maximum rating of 
10 percent for limitation of extension of the thigh to 5 
degrees.  Id.  DC 5252 provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees; a 20 
percent rating where flexion is limited to 30 degrees; a 30 
percent rating where flexion is limited to 20 degrees; and a 
40 percent rating where flexion is limited to 10 degrees.  
Id.  DC 5253 provides a 10 percent evaluation when there is 
limitation of abduction of the thigh such that the legs 
cannot be crossed or there is limitation of rotation such 
that it is not possible to toe out more than 15 degrees.  Id.  
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.  Id.  DC 5254 requires flail 
joint of the hip.  Id.  

As shown by the appellant's service treatment records and the 
February 2006 and January 2009 VA examination reports, the 
appellant does not have ankylosis, hip extension limited to 5 
degrees, flexion limited to 20 degrees, limitation of 
abduction, or a flail joint in either hip.  Ratings under DCs 
5250, 5251, 5252 and 5254 are not warranted.  See id.  

The appellant did complain of the inability to cross his 
right leg over his left at the January 16, 2009, VA 
examination.  The appellant is competent to report this 
restriction.  The Board finds that the criteria for a 10 
percent rating are met as of January 16, 2009.  The appellant 
did not complain of this previously, and the earlier 
examinations indicate good internal and external rotation.  
Significantly, the September 2004 inservice evaluation 
indicates a full range of motion.  The Board finds that the 
criteria for a 10 percent rating are not met prior to January 
16, 2009.  The Board concludes that a 10 percent rating are 
met as of January 16, 2009, only.  See 38 C.F.R. § 4.71a, DC 
5253.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  This was 
addressed at the January 2009 examination and no further 
limitations were found on repetitive motion.  The appellant 
has complained of pain, but the rating schedule does not 
require a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  The Board concludes that ratings 
under DeLuca are not warranted.

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board has assigned a staged 
rating for the right femoral neck fracture.  Furthermore, the 
criteria for a compensable rating for the left femoral neck 
fracture have at no time been met.  Further staging is not 
warranted.  See id.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluations for the appellant's femoral neck 
fracture disabilities are not inadequate.  The appellant's 
August 2005 Notice of Disagreement indicates that he believes 
he is entitled to some help.  He describes identical symptoms 
to those he reported at his VA examinations.  He makes no 
specific argument that the schedular criteria are inadequate, 
but that he should have at least a compensable rating.  It 
does not appear that the appellant has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he 
does not have any symptoms from his service-connected 
disorders that are unusual or are different from those 
contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's left femoral neck 
fracture claim, and against the right femoral neck fracture 
claim prior to January 16, 2009.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial compensable rating for a left 
femoral neck fracture is denied.

Entitlement to an initial compensable rating for a right 
femoral neck fracture prior to January 16, 2009, is denied.

Entitlement to an initial 10 percent rating for a right 
femoral neck fracture as of January 16, 2009, is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


